











DENNY’S CORPORATION
AMENDED AND RESTATED
EXECUTIVE AND KEY EMPLOYEE SEVERANCE PAY PLAN












     
 
  

--------------------------------------------------------------------------------





DENNY’S CORPORATION
AMENDED AND RESTATED
EXECUTIVE AND KEY EMPLOYEE SEVERANCE PAY PLAN


    
ARTICLE 1
PURPOSE AND TERM


1.1    Purpose. Denny’s Corporation (the “Company”) established this Denny’s
Corporation Amended and Restated Executive and Key Employee Severance Pay Plan
(the “Plan”) in order to provide transitional income to certain executive
officers and key employees who are involuntarily terminated under certain
conditions. The Plan supersedes all prior written or unwritten severance pay
plans, notice pay plans, practices or programs offered to or established for
participants by the Company except for individual employment contracts, change
in control agreements or other similar arrangements providing severance pay or
similar benefits. The Plan is intended to be a “welfare plan,” but not a
“pension plan,” as defined in ERISA Sections 3(1) and 3(2), respectively, and
the Company intends that the Plan comply with all applicable provisions of
ERISA.


1.2    Term. The Plan shall generally be effective as of the Effective Date,
subject to amendment from time to time in accordance with Section 7.2. The Plan
shall continue until terminated pursuant to Article 7 of the Plan.


ARTICLE 2
DEFINITIONS


As used herein, the following words and phrases shall have the following
meanings:
    
2.1    “Affiliate” means Denny’s, Inc. and any other corporation or entity
(including, but not limited to, a partnership or a limited liability company)
that is affiliated with the Company through stock or equity ownership or
otherwise, and is designated as an Affiliate for purposes of this Plan by the
Committee.


2.2    “Base Salary” means the amount a Participant is entitled to receive as
wages or salary on an annualized basis as in effect from time to time, without
reduction for any pre-tax contributions to benefit plans. Base Salary does not
include bonuses, commissions, overtime pay or income from stock options, stock
grants or other incentive compensation.


2.3    “Board” means the Board of Directors of the Company.


2.4    “Cause” as a reason for a Participant’s termination of employment shall
mean any of the following acts by the Participant, as determined by the Board:
gross neglect of duty; prolonged absence from duty without the consent of the
Company; intentionally engaging in any activity that is in conflict with or
adverse to the business or other interests of the Company; willful misconduct,
misfeasance or malfeasance of duty which is reasonably determined to be
detrimental to the Company; conviction of, or plea of guilty or nolo contendere,
to any crime




1
 
 
  

--------------------------------------------------------------------------------




involving the personal enrichment of the Participant at the expense of the
Company or shareholders of the Company; conviction of a felony or the conviction
of any crime involving dishonesty or moral turpitude.


2.5    “Change in Control” means the occurrence of any of the following events:


(a)    any person becomes a “beneficial owner” (as defined in Rule 13d-3 under
the 1934 Act), directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company or its Affiliates, other than in connection
with the acquisition by the Company or its Affiliates of a business)
representing 30% or more of either the then outstanding Shares of Stock or the
combined voting power of the Company’s then outstanding securities; or


(b)    The following individuals cease for any reason to constitute at least
two-thirds (2/3) of the number of directors then serving on the Board:
individuals who, on the Effective Date hereof, constitute the Board and any new
director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of the
Company (as such terms are used in Rule 14A-11 of the 1934 Act) whose
appointment or election by the Board or nomination of election by the Company’s
stockholders was approved by a vote of at least two-thirds (2/3) of the
Company’s directors then still in office who either were directors on the
Effective Date of the Plan, or whose appointment, election, or nomination for
election was previously approved); or


(c)    the consummation of a merger or consolidation with any other entity,
other than (i) a merger or consolidation which would result in (A) the voting
securities of the Company then outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of the Company, greater than
65% of the combined voting power of the voting securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation, and (B) individuals described in Section 2.1(f)(ii) above
constitute more than one-half of the members of the board of directors of the
surviving entity or ultimate parent thereof; or (ii) a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no Person is or becomes the beneficial owner, directly or indirectly,
of securities of the Company (not including in the securities beneficially owned
by such Person any securities acquired directly from the Company or its
Affiliates, other than in connection with the acquisition by the Company or its
Affiliates of a business) representing 30% or more of either the then
outstanding shares of the Company or the combined voting power of the Company’s
then outstanding securities; or (iii) a merger or consolidation following which
the record holders of the voting securities of the Company immediately prior to
such transaction or series of integrated transactions continue to have
substantially the same proportionate ownership in an entity which owns all or
substantially all of the assets of the Company immediately following such
transaction or series of integrated transactions; or


2



--------------------------------------------------------------------------------







    (d)    the consummation of (i) a plan of complete liquidation or dissolution
of the Company; or (ii) an agreement for the sale or disposition by the Company
of all or substantially all of the Company’s assets, other than a sale or
disposition by the Company of all or substantially all of the Company’s assets
to an entity, greater than 65% of the combined voting power of the voting
securities of which are owned by Persons in substantially the same proportions
as their ownership of the Company immediately prior to such sale or disposition;
or


Notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred unless the circumstances giving rise to such Change in Control qualify
as a “change in control event” under Code Section 409A and applicable
regulations.


Furthermore, notwithstanding the foregoing, a Change in Control will not be
deemed to have occurred by reason of a distribution of the voting securities of
any of the Company's Subsidiaries to the stockholders of the Company, or by
means of an initial public offering of such securities.


2.6    “Change in Control Severance Benefits” means the benefits payable in
accordance with Sections 4.2 and 4.4 of the Plan.


2.7    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and includes a reference to the underlying proposed or final regulations.


2.8    “Committee” means the Compensation and Incentives Committee of the Board.


2.9    “Company” means Denny’s Corporation, or its successor as provided in
Section 8.7.


2.10    “Disability” shall mean any physical or mental condition which would
qualify a Participant for a disability benefit under the long-term disability
plan maintained by the Company and applicable to that particular Participant, or
if no such disability plan exists, “Disability” means Permanent and Total
Disability as defined in Section 22(e)(3) of the Code.


2.11    “Effective Date” means January 29, 2008. The Plan was amended and
restated effective as of January 25, 2011, September 18, 2013, and again as of
May 9, 2017.


2.12    “Employee” means any regular, full-time or part-time employee of the
Company or any Affiliate. Where the context requires in connection with a
Participant who is employed directly by an Affiliate, the term “Company” as used
herein includes such Affiliate.


2.13    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.


2.14    “Good Reason” means, as a reason for a Participant’s resignation from
employment, the occurrence of any of the following without the consent of the
Participant:


3



--------------------------------------------------------------------------------




(a) the assignment to the Participant of duties materially inconsistent with, or
a material diminution in, the Participant’s authority, duties or
responsibilities,


(b) a material reduction by the Company or an Affiliate in the Participant’s
Base Salary or Target Annual Bonus (other than an overall reduction in salaries
or target annual bonuses of 10% or less that affects substantially all of the
Company’s full-time employees),


(c) a material change in the geographic location at which the Participant is
required to perform (it being agreed that a required relocation of more than 50
miles shall be material), or


(d) the continuing material breach by the Company or an Affiliate of any
employment agreement between the Participant and the Company or an Affiliate
after the expiration of any applicable period for cure.


(e) any failure by the Company to comply with and satisfy Section 9.7 of this
Agreement.


A termination by the Participant shall not constitute termination for Good
Reason unless the Participant shall first have delivered to the Company, not
later than 90 days after the initial occurrence of an event deemed to give rise
to a right to terminate for Good Reason, written notice setting forth with
specificity the occurrence of such event, and there shall have passed a
reasonable time (not less than 30 days) within which the Company may take action
to correct, rescind or otherwise substantially reverse the occurrence supporting
termination for Good Reason as identified by the Participant.


2.15    “Participant” means any Employee designated by the Committee as a
participant in the Plan.


2.16    “Plan” means this Denny’s Corporation Executive and Key Employee
Severance Pay Plan.


2.17    “Regular Severance Benefits” means the benefits payable in accordance
with Sections 4.2 and 4.4 of the Plan.


2.18    “Target Annual Bonus” means, with respect to any Participant, the
Participant’s target bonus opportunity under the annual corporate incentive plan
applicable to the Participant.


2.19    “Termination Date” means the date of the termination of a Participant’s
employment with the Company as determined in accordance with Article 6.


2.20    “Tier I Participant” means any Employee designated by the Committee as a
Tier I Participant in the Plan and identified as such in the records of the Plan
maintained by the Company at any time during the term of the Plan.




4



--------------------------------------------------------------------------------




2.21    Tier II Participant” means any Employee designated by the Committee as a
Tier II Participant in the Plan and identified as such in the records of the
Plan maintained by the Company at any time during the term of the Plan.


ARTICLE 3
ELIGIBILITY


3.1    Participation. The Committee or the Board shall designate from time to
time those Employees or classes of Employees who are Participants in the Plan.
In the event the Committee or the Board designates certain Participants by job
title, position, function or responsibilities, an Employee who is appointed to
such a position after the Effective Date of this Plan shall be a Participant
upon the date he or she begins his or her duties in such position, unless
otherwise determined by the Committee or the Board. Effective as of September
18, 2013, the Company’s Chief Executive Officer and all of its Executive Vice
Presidents are designated as Tier I Participants, and all of the Company’s
Senior Vice Presidents and Vice Presidents are designated as Tier II
Participants. The list of Participants may be amended by the Committee or the
Board at any time prior to a Change in Control to add or remove individual
Participants or classes of Participants; provided, however, that the removal of
individual Participants or classes of Participants from the Plan shall not be
effective for at least 12 months after notification to the Participants of such
Committee or Board action. If a Change in Control occurs during such 12-month
period, any such action to remove individual Participants or classes of
Participants shall be null and void.


3.2    Duration of Participation. Subject to Article 4 and Article 7, an
Employee shall cease to be a Participant in the Plan if (i) his or her
employment is terminated under circumstances in which he or she is not entitled
to Severance Benefits under the terms of this Plan, or (ii) prior to a Change in
Control, he or she is removed as a Participant or ceases to be among the class
of employees designated by the Committee or the Board as Participants.
Notwithstanding the foregoing, a Participant who has terminated employment and
is entitled to Severance Benefits under Article 4 shall remain a Participant in
the Plan until the full amount of the Regular Severance Benefits or Change in
Control Severance Benefits, as applicable, and any other amounts payable under
the Plan have been paid to the Participant.


ARTICLE 4
SEVERANCE BENEFITS


4.1    Right to Change in Control Severance Benefits.


(a)    A Participant shall be entitled to receive from the Company Change in
Control Severance Benefits in the amount provided in Section 4.3 if, within the
two-year period following a Change in Control, (i) the Participant’s employment
with the Company or any Affiliate is terminated by the Company without Cause
(other than by reason of the Participant’s death or Disability) or (ii) the
Participant’s employment is terminated by the Participant for Good Reason within
a period of 180 days after the occurrence of the event giving rise to Good
Reason.




5



--------------------------------------------------------------------------------




(b)    If a Change in Control occurs and (i) a Participant’s employment with the
Company or any Affiliate was terminated by the Company without Cause (other than
by reason of the Participant’s death or Disability) prior to the date of the
Change in Control or (ii) an action was taken with respect to the Participant
prior to the date of the Change in Control that would have constituted Good
Reason if taken after a Change in Control, and the Participant can reasonably
demonstrate that such termination or action, as applicable, occurred at the
request of a third party who had taken steps reasonably calculated to effect the
Change in Control, then the termination or action, as applicable, will be
treated for all purposes of this Plan as having occurred immediately following
the Change in Control and such former Participant shall be entitled to the
benefits of the Plan accordingly.


(c)    Notwithstanding anything to the contrary, no Change in Control Severance
Benefits shall be provided to a Participant unless the Participant has executed
and not revoked a Separation Agreement and General Release in substantially the
form attached hereto as Exhibit A (the “Release”) within the time period set
forth in the Release.


4.2    Right to Regular Severance Benefits.


(a)    A Participant shall be entitled to receive from the Company Regular
Severance Benefits in the amount provided in Section 4.4 if (i) the
Participant’s employment with the Company or any Affiliate is terminated (a) by
the Company without Cause (other than by reason of the Participant’s death or
Disability) or (b) by the Participant for Good Reason within a period of 180
days after the occurrence of the event giving rise to Good Reason, and (ii) the
Participant’s termination of employment does not occur within the two-year
period following a Change in Control and the Participant is not otherwise
entitled to receive Change in Control Severance Benefits pursuant to Section
4.1.


(b)    Notwithstanding anything to the contrary, no Regular Severance Benefits
shall be provided to a Participant unless the Participant has executed and not
revoked a Separation Agreement and General Release in substantially the form
attached hereto as Exhibit A (the “Release”) within the time period set forth in
the Release. Any installment payments under Section 4.4(a)(i) that would
otherwise be payable prior to the effectiveness of the Release shall be
accumulated and paid with the next installment payment that is otherwise due
following the effectiveness of the Release. In addition, with respect to any
Participant who serves on the Company’s Board of Directors, no Regular Severance
Benefits shall be provided to such Participant unless and until the Participant
resigns as a member of the Board of Directors.


4.3    Amount of Change in Control Severance Benefits. If a Participant’s
employment is terminated in circumstances entitling him or her to Change in
Control Severance Benefits as provided in Section 4.1, then:


(a) the Company shall pay to the Participant in a single lump sum cash payment
on the 60th day after the Termination Date (or such later date as may be
required by Section 8.2), the aggregate of the following amounts (for purposes
of Section 409A of the Code, each installment shall be deemed to be a separate
payment):


6



--------------------------------------------------------------------------------






(i)    a pro rata bonus equal to the product of (A) the higher of Participant’s
Target Annual Bonus for the year in which the Change in Control occurs or
Participant’s Target Annual Bonus for the year in which the Termination Date
occurs, and (B) a fraction, the numerator of which is the number of days in the
current fiscal year through the Termination Date, and the denominator of which
is 365;


(ii)    a severance payment equal to two times, in the case of Tier I
Participants, or one times, in the case of Tier II Participants, the sum of (x)
the Participant’s Base Salary (at the highest rate in effect for any period
within three years prior to the Termination Date) and (y) the higher of
Participant’s Target Annual Bonus for the year in which the Change in Control
occurs or Participant’s Target Annual Bonus for the year in which the
Termination Date occurs; and


(iii)    with respect to Tier I Participants only, a payment equal to the full
cost to provide certain group health benefits sponsored by the Company and
maintained by the Tier I Participant on the Termination Date. The amount payable
under this Section 4.3(a)(iii) shall be calculated based on the monthly cost
(including any portion of the cost paid by the employee) to provide the same
level of coverage of such group health benefits maintained by the Tier I
Participant as of the Termination Date for 24 months. For purposes of this
Section 4.3(a)(iii): (i) group health benefits means any of the following: group
medical, dental, vision, and/or prescription drug benefits, and (ii) if the
group health benefits are provided pursuant to an insurance contract issued by
an insurance carrier to the Company, the cost of such benefits shall be
determined based on the monthly premium charged to the Company for such coverage
on the Termination Date or, if the group health benefits are self-insured by the
Company, the cost of such benefits will be the “applicable premium” determined
in accordance with Code Section 4980B(f)(4) and the regulations issued
thereunder for such for the year in which the Termination Date occurs. The Tier
I Participant will be entitled to make an election to continue group health
benefits in accordance with the terms of the various group health plans.
            
(b) with respect to Tier II Participants only, if the Tier II Participant elects
to continue participation in any group medical, dental, vision and/or
prescription drug plan benefits to which the Tier II Participant and/or the Tier
II Participant’s eligible dependents would be entitled under Section 4980B of
the Internal Revenue Code (COBRA), then for a period not to exceed twelve (12)
months the Company shall pay the excess of (i) the COBRA cost of such coverage
over (ii) the amount that the Participant would have had to pay for such
coverage if he had remained employed during such period and paid the active
employee rate for such coverage, provided, however, that if the Participant
becomes eligible to receive group health benefits under a program of a
subsequent employer or otherwise (including coverage available to the
Participant’s spouse), the Company’s obligation to pay any portion of the cost
of health coverage as described herein shall cease, except as otherwise provided
by law;




7



--------------------------------------------------------------------------------




(c) with respect to Tier I Participants only, for 12 months following the
Termination Date, the Participant shall be eligible for up to $20,000 of
outplacement services payable by the Company directly to a provider or providers
selected by the Participant, provided, however, that the Participant must
provide written notification to the Company within six months following the
Termination Date of his or her intention to utilize such outplacement services.
With respect to Tier II Participants only, the Participant shall be eligible for
outplacement services payable by the Company in accordance with Company policy
in effect as of the Termination Date. The benefits provided under this Section
4.3(c) in any one calendar year shall not affect the amount of benefits provided
in any other calendar year; the Company’s payment for such benefits shall be
made on or before December 31 of the year following the year in which the
expense was incurred; and the Participant’s rights to such benefits shall not be
subject to liquidation or exchange for another benefit;


(d) all of the Participant’s equity or incentive awards outstanding on the
Termination Date shall be governed by the plans under which they were granted
and the agreements evidencing such awards; and


(e) to the extent not theretofore paid or provided, the Company shall timely pay
or provide to the Participant Base Salary through the Termination Date, any
accrued vacation pay to the extent not theretofore paid, and any other amounts
or benefits required to be paid or provided or which the Participant is eligible
to receive under any plan, program, policy or practice or contract or agreement
of the Company and its affiliated companies.


4.4    Amount of Regular Severance Benefits. If a Participant’s employment is
terminated in circumstances entitling him or her to Regular Severance Benefits
as provided in Section 4.2, then:


(a) the Company shall pay to the Participant, at the time or times specified
below (or such later date as may be required by Section 8.2), the following
amounts (for purposes of Section 409A of the Code, each installment shall be
deemed to be a separate payment:


(i) the Company shall continue to pay Base Salary to the Participant for a
number of months following the Termination Date and execution of the Release, in
accordance with the Company’s normal payroll practices, equal to the following:
(i) 12 months, in the case of all Tier I Participants and those Tier II
Participants who as of the Termination Date have been employed by the Company
for at least two years, or (ii) six months, in the case of Tier II Participants
who as of the Termination Date have been employed by the Company for less than
two years;


(ii) the Company shall pay to the Participant, at the same time annual bonus
awards are payable to the Company’s other executive officers, a pro rata annual
bonus, in an amount equal to the product of (A) Participant’s annual bonus which
he or she would have earned for the year in which the Termination Date occurs,
determined based on the Company’s actual performance for the full fiscal year
(and disregarding for this purpose any individual performance metrics), and (B)
a fraction,


8



--------------------------------------------------------------------------------




the numerator of which is the number of days in the current fiscal year through
the Termination Date, and the denominator of which is 365; and


(iii)    with respect to Tier I Participants only, the Company shall pay to the
Tier I Participant for a period of 12 months following the Termination Date and
execution of the Release, monthly payments equal to the full monthly cost to
provide certain group health benefits sponsored by the Company and maintained by
the Tier I Participant on the Termination Date. The amount payable under this
Section 4.4(a)(iii) shall be calculated based on the monthly cost (including any
portion of the cost paid by the employee) to provide the same level of coverage
of such group health benefits maintained by the Tier I Participant as of the
Termination Date. For purposes of this Section 4.4(a)(iii): (i) group health
benefits means any of the following: group medical, dental, vision, and/or
prescription drug benefits, and (ii) if the group health benefits are provided
pursuant to an insurance contract issued by an insurance carrier to the Company,
the cost of such benefits shall be determined based on the monthly premium
charged to the Company for such coverage on the Termination Date or, if the
group health benefits are self-insured by the Company, the cost of such benefits
will be the “applicable premium” determined in accordance with Code Section
4980B(f)(4) and the regulations issued thereunder for such for the year in which
the Termination Date occurs. The Tier I Participant will be entitled to make an
election to continue group health benefits in accordance with the terms of the
various group health plans; and


(iv) with respect to Tier II Participants only, If the Tier II Participant
elects to continue participation in any group medical, dental, vision and/or
prescription drug plan benefits to which the Tier II Participant and/or the Tier
II Participant’s eligible dependents would be entitled under Section 4980B of
the Internal Revenue Code (COBRA), then for a period not to exceed the number of
months the Tier II Participant is entitled to receive Base Salary continuation
from the Company under Section 4.4(a)(i) above, the Company shall pay the excess
of (i) the COBRA cost of such coverage over (ii) the amount that the Tier II
Participant would have had to pay for such coverage if he had remained employed
during such period and paid the active employee rate for such coverage,
provided, however, that if the Tier II Participant becomes eligible to receive
group health benefits under a program of a subsequent employer or otherwise
(including coverage available to the Tier II Participant’s spouse), the
Company’s obligation to pay any portion of the cost of health coverage as
described herein shall cease, except as otherwise provided by law.


(b) with respect to Tier I Participants only, for 12 months following the
Termination Date, the Participant shall be eligible for up to $20,000 of
outplacement services payable by the Company directly to a provider or providers
selected by the Participant, provided, however, that the Participant must
provide written notification to the Company within six months following the
Termination Date of his or her intention to utilize such outplacement services.
With respect to Tier II Participants only, the Participant shall be eligible for
outplacement services payable by the Company in accordance with Company policy
in effect


9



--------------------------------------------------------------------------------




as of the Termination Date. The benefits provided under this Section 4.3(c) in
any one calendar year shall not affect the amount of benefits provided in any
other calendar year; the Company’s payment for such benefits shall be made on or
before December 31 of the year following the year in which the expense was
incurred; and the Participant’s rights to such benefits shall not be subject to
liquidation or exchange for another benefit;


(c) all of the Participant’s equity or incentive awards outstanding on the
Termination Date shall be governed by the plans under which they were granted
and the agreements evidencing such awards; and


(d) to the extent not theretofore paid or provided, the Company shall timely pay
or provide to the Participant Base Salary through the Termination Date, any
accrued vacation pay to the extent not theretofore paid, and any other amounts
or benefits required to be paid or provided or which the Participant is eligible
to receive under any plan, program, policy or practice or contract or agreement
of the Company and its affiliated companies.


4.5    Non-Duplication of Benefits. In the event that a Participant becomes
entitled to receive benefits under this Plan and any such benefit duplicates a
benefit that would otherwise be provided under any other plan, program,
arrangement or agreement as a result of the Participant’s termination of
employment, then the Participant shall be entitled to receive the greater of the
benefit available under the Plan, on the one hand, and the benefit available
under such other plan, program, arrangement or agreement, on the other.


4.6    Full Settlement; No Mitigation. The Company’s obligation to make the
payments provided for under this Plan and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Participant or others. In no event shall the Participant be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to the Participant under any of the provisions of this Agreement and
such amounts shall not be reduced whether or not the Participant obtains other
employment.
    


10



--------------------------------------------------------------------------------




ARTICLE 5
EFFECT OF SECTIONS 280G AND 4999 OF THE CODE
    
5.1    Mandatory Reduction of Payments in Certain Events.


(a)    Anything in this Plan to the contrary notwithstanding, in the event it
shall be determined that any payment or distribution by the Company to or for
the benefit of a Participant (whether paid or payable or distributed or
distributable pursuant to the terms of this Plan or otherwise) (a "Payment")
would be subject to the excise tax imposed by Section 4999 of the Code (the
"Excise Tax"), then, prior to the making of any Payment to the Participant, a
calculation shall be made comparing (i) the net benefit to the Participant of
the Payment after payment of the Excise Tax, to (ii) the net benefit to the
Participant if the Payment had been limited to the extent necessary to avoid
being subject to the Excise Tax. If the amount calculated under (i) above is
less than the amount calculated under (ii) above, then the Payment shall be
limited to the extent necessary to avoid being subject to the Excise Tax (the
"Reduced Amount"). In that event, the Participant shall direct which Payments
are to be modified or reduced.


(b)    The determination of whether an Excise Tax would be imposed, the amount
of such Excise Tax, and the calculation of the amounts referred to
Section 5.1(a)(i) and (ii) above shall be made by an independent, nationally
recognized accounting firm or compensation consulting firm mutually acceptable
to the Company and the Participant (the "Determination Firm") which shall
provide detailed supporting calculations. Any determination by the Determination
Firm shall be binding upon the Company and the Participant. As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Determination Firm hereunder, it is possible that
Payments which the Participant was entitled to, but did not receive pursuant to
Section 5.1(a), could have been made without the imposition of the Excise Tax
("Underpayment"). In such event, the Determination Firm shall determine the
amount of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of the Participant.


(c)    In the event that the provisions of Code Section 280G and 4999 or any
successor provisions are repealed without succession, this Article 5 shall be of
no further force or effect.


ARTICLE 6
TERMINATION OF EMPLOYMENT


6.1    Written Notice Required. Any purported termination of employment, whether
by the Company or by the Participant, shall be communicated by written notice to
the other (a “Notice of Termination”).


6.2    Termination Date. In the case of the Participant's death, the
Participant's Termination Date shall be his or her date of death. In all other
cases, the Participant's Termination Date shall be the date of receipt of the
Notice of Termination or any later date specified therein within 60 days after
receipt of the Notice of Termination.




11



--------------------------------------------------------------------------------




ARTICLE 7
DURATION, AMENDMENT AND TERMINATION, CLAIMS
 
7.1    Duration. The Plan shall become effective as of the Effective Date, and
shall continue until terminated by the Committee or the Board. Subject to
Section 7.2, the Committee or the Board may terminate the Plan as of any date
that is at least 12 months after the date of the Committee or the Board’s
action. If any Participants become entitled to any payments or benefits
hereunder during such 12-month period, this Plan shall continue in full force
and effect and shall not terminate or expire with respect to such Participants
until after all such Participants have received such payments and benefits in
full.
 
7.2    Amendment and Termination. Subject to the following sentence, the Plan
may be amended from time to time in any respect by the Committee or the Board;
provided, however, that any amendment that would adversely affect the rights or
potential rights of Participants shall not be effective for at least 12 months
after the date of the Committee or the Board’s action; and, provided further, in
the event that a Change in Control occurs within 12 months following an
amendment to the Plan that would adversely affect the rights or potential rights
of Participants, the amendment will not be effective. In anticipation of or in
connection with or within three years following a Change in Control, the Plan
shall not be subject to amendment, change, substitution, deletion, revocation or
termination in any respect which adversely affects the rights of Participants
without the consent of each Participant so affected. For the avoidance of doubt,
removal of a Participant as a Participant (other than as a result of the
Participant ceasing to be an Employee), a decrease in the Participant’s Tier
Level or any other reduction in payments or benefits shall be deemed to be an
amendment of the Plan which adversely affects the rights of the Participant.
 
7.3    Form of Amendment. The form of any amendment or termination of the Plan
shall be a written instrument signed by a duly authorized officer or officers of
the Company, certifying that the amendment or termination has been approved by
the Committee or the Board. Subject to Sections 7.1 and 7.2 above (i) an
amendment of the Plan in accordance with the terms hereof shall automatically
effect a corresponding amendment to all Participants’ rights and benefits
hereunder, and (ii) a termination of the Plan shall in accordance with the terms
hereof automatically effect a termination of all Participants’ rights and
benefits hereunder.
 
7.4    Claims Procedure.


(a)    A Participant may file a claim with respect to amounts asserted to be due
hereunder by filing a written claim with the Committee specifying the nature of
such claim in detail. The Committee shall notify the claimant within 60 days as
to whether the claim is allowed or denied, unless the claimant receives written
notice from the Committee prior to the end of the 60 day period stating that
special circumstances require an extension of time for a decision on the claim,
in which case the period shall be extended by an additional 60 days. Notice of
the Committee's decision shall be in writing, sent by mail to the Participant's
last known address and, if the claim is denied, such notice shall (i) state the
specific reasons for denial, (ii) refer to the specific provisions of the Plan
upon which such denial is based, and (iii) if applicable, describe any
additional information or material necessary to perfect the claim, an
explanation of why such information or material is necessary, and an explanation
of the review procedure in Section 7.4(b).


12



--------------------------------------------------------------------------------






(b)    A claimant is entitled to request a review of any denial of his claim
under Section 7.4(a). The request for review must be submitted to the Committee
in writing within 60 days of mailing by the Committee of notice of the denial.
Absent a request for review within the 60 day period, the claim will be deemed
conclusively denied. The claimant or his representative shall be entitled to
review all pertinent documents, and to submit issues and comments orally and in
writing to the Committee. The review shall be conducted by the Committee, which
shall afford the claimant a hearing and which shall render a decision in writing
within 60 days of a request for a review, provided that, if the Committee
determines prior to the end of such 60 day review period that special
circumstances require an extension of time for the review and decision of the
denial, the period for review and decision on the denial shall be extended by an
additional 60 days. The claimant shall receive written notice of the Committee's
review decision, together with specific reasons for the decision and reference
to the pertinent provisions of the Plan.


ARTICLE 8
CODE SECTION 409A


8.1    Notwithstanding anything in this Plan to the contrary, to the extent that
any amount or benefit that would constitute non-exempt “deferred compensation”
for purposes of Section 409A of the Code would otherwise be payable or
distributable hereunder by reason of a Participant’s termination of employment,
such amount or benefit will not be payable or distributable to the Participant
by reason of such circumstance unless (i) the circumstances giving rise to such
termination of employment meet any description or definition of “separation from
service” in Section 409A of the Code and applicable regulations (without giving
effect to any elective provisions that may be available under such definition),
or (ii) the payment or distribution of such amount or benefit would be exempt
from the application of Section 409A of the Code by reason of the short-term
deferral exemption or otherwise. This provision does not prohibit the vesting of
any amount upon a termination of employment, however defined. If this provision
prevents the payment or distribution of any amount or benefit, such payment or
distribution shall be made on the date, if any, on which an event occurs that
constitutes a Section 409A-compliant “separation from service” or such later
date as may be required by Section 8.2 below.


8.2    Notwithstanding anything in this Plan to the contrary, if any amount or
benefit that would constitute non-exempt “deferred compensation” for purposes of
Section 409A of the Code would otherwise be payable or distributable under this
Plan by reason of a Participant’s separation from service during a period in
which he is a Specified Employee (as defined below), then, subject to any
permissible acceleration of payment by the Company under Treas. Reg. Section
1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes):


(a)    if the payment or distribution is payable in a lump sum, the
Participant’s right to receive payment or distribution of such non-exempt
deferred compensation will be delayed until the earlier of the Participant’s
death or the first day of the seventh month following the Participant’s
separation from service; and




13



--------------------------------------------------------------------------------




(b)    if the payment or distribution is payable over time, the amount of such
non-exempt deferred compensation that would otherwise be payable during the
six-month period immediately following the Participant’s separation from service
will be accumulated and the Participant’s right to receive payment or
distribution of such accumulated amount will be delayed until the earlier of the
Participant’s death or the first day of the seventh month following the
Participant’s separation from service, whereupon the accumulated amount will be
paid or distributed to the Participant and the normal payment or distribution
schedule for any remaining payments or distributions will resume.


For purposes of this Agreement, the term “Specified Employee” has the meaning
given such term in Code Section 409A and the final regulations thereunder
(“Final 409A Regulations”), provided, however, that, as permitted in the Final
409A Regulations, the Company’s Specified Employees and its application of the
six-month delay rule of Code Section 409A(a)(2)(B)(i) shall be determined in
accordance with rules adopted by the Board of Directors, which shall be applied
consistently with respect to all nonqualified deferred compensation arrangements
of the Company, including this Plan.


ARTICLE 9
MISCELLANEOUS
  
9.1    Legal Fees and Expenses. The Company shall reimburse all legal fees and
related expenses (including the costs of experts, evidence and counsel)
reasonably and in good faith incurred by a Participant if the Participant
prevails on a material issue with respect to his or her claim for relief in an
action by the Participant to obtain or enforce any right or benefit provided by
this Plan. If a Participant is entitled to recover fees and expenses under this
Section 9.1, the reimbursement of an eligible expense shall be made within 10
business days after delivery of the Participant’s respective written requests
for payment accompanied with such evidence of fees and expenses incurred as the
Company reasonably may require, but in no event later than March 15 of the year
after the year in which such rights are established.


9.2    Employment Status. This Plan does not constitute a contract of employment
or impose on the Participant or the Company any obligation to retain the
Participant as an Employee, to change the status of the Participant’s
employment, or to change the Company’s policies regarding termination of
employment.
 
9.3    Nature of Plan and Benefits. Participants and any other person who may
have rights hereunder shall be mere unsecured general creditors of the Company
with respect to a Severance Benefits due hereunder, and all amounts (other than
fully insured benefits) shall be payable from the general assets of the Company.


9.4    Withholding of Taxes. The Company may withhold from any amount payable or
benefit provided under this Plan such Federal, state, local, foreign and other
taxes as are required to be withheld pursuant to any applicable law or
regulation.




14



--------------------------------------------------------------------------------




9.5    No Effect on Other Benefits. Severance Benefits shall not be counted as
compensation for purposes of determining benefits under other benefit plans,
programs, policies and agreements, except to the extent expressly provided
therein or herein.


9.6    Validity and Severability. The invalidity or unenforceability of any
provision of the Plan shall not affect the validity or enforceability of any
other provision of the Plan, which shall remain in full force and effect, and
any prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.


9.7    Successors. This Plan shall bind any successor of or to the Company, its
assets or its businesses (whether direct or indirect, by purchase, merger,
consolidation or otherwise), in the same manner and to the same extent that the
Company would be obligated under this Plan if no succession had taken place. In
the case of any transaction in which a successor would not by the foregoing
provision or by operation of law be bound by this Plan, the Company shall
require such successor expressly and unconditionally to assume and agree to
perform the Company’s obligations under this Plan, in the same manner and to the
same extent that the Company would be required to perform if no such succession
had taken place. The term “Company,” as used in this Plan, shall mean the
Company as hereinbefore defined and any successor or assignee to the business or
assets which by reason hereof becomes bound by this Plan.


9.8    Assignment. This Plan shall inure to the benefit of and shall be
enforceable by a Participant’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If a
Participant should die while any amount is still payable to the Participant
under this Plan had the Participant continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Plan to the Participant’s estate. A Participant’s rights under this Plan shall
not otherwise be transferable or subject to lien or attachment.


9.9    Enforcement. This Plan is intended to constitute an enforceable contract
between the Company and each Participant subject to the terms hereof.


9.10    Governing Law. To the extent not preempted by ERISA, the validity,
interpretation, construction and performance of the Plan shall in all respects
be governed by the laws of Delaware, without reference to principles of conflict
of law.


9.11    Arbitration. Any dispute or controversy arising under or in connection
with this Plan that cannot be mutually resolved by the Company and a Participant
and their respective advisors and representatives shall be settled exclusively
by arbitration in Atlanta, Georgia in accordance with the rules of the American
Arbitration Association before one arbitrator of exemplary qualifications and
stature, who shall be selected jointly by an individual to be designated by the
Company and an individual to be selected by the Participant, or if such two
individuals cannot agree on the selection of the arbitrator, who shall be
selected by the American Arbitration Association. The Company shall reimburse
the Participant’s reasonable legal fees if he prevails on a material issue in
arbitration.




15



--------------------------------------------------------------------------------





EXHIBIT A


SEPARATION AGREEMENT AND GENERAL RELEASE


(Date Given to Employee)


This Separation Agreement and General Release (this "Agreement") is entered into
by and between Denny's Corporation (together with its subsidiaries and
affiliates, the "Company") and the undersigned employee ("Employee").


Notice to Employee:


Under the Denny's Corporation Amended and Restated Executive and Key Employee
Severance Pay Plan (the "Plan"), you are eligible to receive severance pay if
you agree to waive, to the extent permitted by law, all of your potential claims
against the Company and agree to the other terms in this Separation Agreement.
This means that you cannot sue or pursue any other claim against the Company as
provided for in this release. PLEASE READ THIS DOCUMENT CAREFULLY BEFORE YOU
SIGN IT. ALSO, YOU ARE ADVISED TO CONSULT AN ATTORNEY OR OTHER REPRESENTATIVE
BEFORE SIGNING THIS DOCUMENT. YOU HAVE TWENTY-ONE (21) DAYS TO THINK ABOUT
WHETHER YOU WANT TO SIGN THIS DOCUMENT AND TO CONSULT WHOMEVER YOU WISH.


1.    In consideration for signing this Separation Agreement and General
Release, you are entitled to receive severance pay and benefits under the Plan.


2.    IF YOU SIGN THIS AGREEMENT, YOU ARE PERMANENTLY WAIVING AND RELEASING
(GIVING UP) YOUR RIGHT TO SUE THE COMPANY FOR ANY REASON PROVIDED HEREIN. YOUR
WAIVER AND RELEASE WILL INCLUDE ANY RIGHTS YOU HAVE TO SUE THE COMPANY UNDER THE
AGE DISCRIMINATION IN EMPLOYMENT ACT, TITLE VII OF THE CIVIL RIGHTS ACT, THE
AMERICANS WITH DISABILITIES ACT, STATE WRONGFUL TERMINATION LAWS, AND ALL OTHER
LAWS AND REGULATIONS DESCRIBED BELOW.


3.    You will be waiving and releasing all claims which have arisen, whether
known or unknown, that are based on acts or events that have occurred up until
the date you sign this Agreement.


4.    Because this waiver and release involves your legal rights, you are
advised to speak with an attorney before signing this Agreement. You have
twenty-one (21) days from the date listed at the top of this page to make your
decision. If you have not signed this Agreement by the end of the twenty-first
(21st) day after the date listed above, you will be ineligible to receive any
severance pay.


5.     In addition, you will have seven (7) days from the date you sign this
Agreement to revoke it. This means that if you change your mind for any reason
after signing the Agreement, you can revoke it if you notify the Company within
seven (7) days. You must notify the Company in writing


1

--------------------------------------------------------------------------------




and the notice must be received by the Company within seven (7) days of the date
you sign this Agreement. This Agreement will become effective on the eighth
(8th) day after you sign it (the “Effective Date”). Any revocation of this
Agreement must be made in writing and delivered within the seven-day revocation
period to: Senior Vice-President of Human Resources, Denny's Corporation, 203
East Main Street, Spartanburg, SC 29319.


Part I        Release of Claims and Covenant Not to Sue.


In consideration of the severance pay from the Company set forth above, the
receipt and sufficiency of which are hereby acknowledged, Employee, on behalf of
himself and his or her heirs, executors, administrators, agents, and successors
in interest, and/or assigns, hereby UNCONDITIONALLY RELEASES AND DISCHARGES the
Company, its predecessors, successors, subsidiaries, parent corporations,
assigns, joint ventures, and affiliated companies, and their respective agents,
legal representatives, shareholders, attorneys, employees, officers, directors,
insurers and reinsurers, and employee benefit plans (and the trustees,
administrators, fiduciaries, agents, representatives, insurers and reinsurers of
such plans) (collectively, the “Releasees”) from ALL CLAIMS, LIABILITIES,
DEMANDS AND CAUSES OF ACTION, whether known or unknown, fixed or contingent,
that he or she may have or claim to have against Company or any of the Releasees
for any reason as of the Effective Date (as defined above) to the maximum extent
allowed by law. Except as provided in Part IV below, Employee further hereby
AGREES NOT TO FILE A LAWSUIT or other legal claim or charge or to assert any
claim against any of the Releasees that is covered by this Release of Claims.
This Release and Covenant Not To Sue includes, but is not limited to, claims
arising under federal, state or local laws prohibiting employment
discrimination, claims arising under severance plans and contracts, and claims
growing out of any legal restrictions on the Company’s rights to terminate its
employees or to take any other employment action, whether statutory, contractual
or arising under common law or case law. Employee specifically acknowledges and
agrees that he or she is releasing any and all rights under federal, state and
local employment laws including, without limitation, the Age Discrimination in
Employment Act of 1967 (“ADEA”), as amended, 29 U.S.C. § 621, et seq., the Civil
Rights Act of 1964 (“Title VII”), as amended, 42 U.S.C. § 2000e, et seq., 42
U.S.C. § 1981, as amended, the Americans With Disabilities Act (“ADA”), as
amended, 42 U.S.C. § 12101 et seq., the Rehabilitation Act of 1973, as amended,
as amended, 29 U.S.C. § 701, et seq., the Employee Retirement Income Security
Act of 1974 (“ERISA”), as amended, 29 U.S.C. § 301 et seq., the Worker
Adjustment and Retraining Notification Act (“WARN”), 29 U.S.C. § 2101, et seq.,
the Family and Medical Leave Act of 1993 (“FMLA”), as amended, 29 U.S.C. § 2601
et seq., the Employee Polygraph Protection Act of 1988, 29 U.S.C. § 2001, et
seq., all other state and federal code sections and legal principles, including,
without limitation, claims for defamation and slander.


Employee represents and warrants that he or she does not have any complaint,
claim or action pending against Company or any of the Releasees.










2



--------------------------------------------------------------------------------




Part II    Restrictions on Employee's Conduct.


(a)    General. Employee understands and agrees that the purpose of the
provisions of this Part II is to protect the legitimate business interests of
the Company, as more fully described below, and is not intended to impair or
infringe upon Employee's right to work or earn a living. Employee hereby
acknowledges and agrees (i) that Employee has received good and valuable
consideration for the post-employment restrictions set forth in this Part II in
the form of the compensation and benefits provided for in the Plan, and (ii)
that the post-employment restrictions set forth in this Part II are reasonable
and that they do not, and will not, unduly impair Employee's ability to earn a
living. The Company conducts its restaurant business through franchisees and
DFO, LLC is restricted in hiring persons from franchisees. For avoidance of
doubt and potential liability to Company, the parties agree that Employee will
not solicit anyone who works for a Person party to a franchise agreement with
DFO, LLC (such Person is referred to as a “Franchisee.”)


(b)    Definitions. The following capitalized terms used in this Part II
shall have the following meanings:


"Competitive Services" means the partial or total ownership, management or
operation of any restaurant or restaurant chain within the family dining
segment, including, without limitation, the provision of consulting or advising
services to any Person (as defined herein) engaged in the ownership, management
or operation of any restaurant or restaurant chain in the family dining segment
or the full-service breakfast segment, whether such services are paid or unpaid.


"Confidential Information" means all information regarding the Company, its
activities, businesses or customers that is the subject of reasonable efforts by
the Company to maintain its confidentiality and that is not generally disclosed
by practice or authority to persons not employed by the Company, but that does
not rise to the level of a Trade Secret (as defined herein). "Confidential
Information" shall include, but is not limited to, financial plans and data
concerning the Company; management planning information; business plans;
operational methods; market studies; marketing plans or strategies; product
development techniques or plans; customer lists; customer files, data and
financial information, details of customer contracts; current and anticipated
customer requirements; identifying and other information pertaining to business
referral sources; past, current and planned research and development; business
acquisition plans; and new personnel acquisition plans. "Confidential
Information" shall not include information that has become generally available
to the public by the act of one who has the right to disclose such information
without violating any right or privilege of the Company. This definition shall
not limit any definition of "confidential information" or "trade secrets" or any
equivalent term under state or federal law.


"Person" means any individual or any corporation, partnership, joint venture,
limited liability company, association or other entity or enterprise.


"Principal or Representative" means a principal, owner, partner, shareholder,
joint venturer, investor, member, trustee, director, officer, manager, employee,
agent, representative or consultant.




3



--------------------------------------------------------------------------------




"Protected Employees" means any then-current employees of the Company or any of
its Franchisees who were employed by the Company or any Franchisee at any time
during Employee’s employment.


"Restricted Territory" means the United States of America.


"Restrictive Covenants" means the restrictive covenants contained in Part II of
this Agreement.


"Separation Date" means the date of Employee's termination of employment for any
reason whatsoever.


“Trade Secrets” means all information regarding the Company, its activities,
businesses or customers, without regard to form, including, but not limited to,
technical or nontechnical data, a formula, a pattern, a compilation, a program,
a device, a method, a technique, a drawing, a process, financial data, financial
plans, product plans, distribution lists or a list of actual or potential
customers, advertisers or suppliers, which is not commonly known by or available
to the public and which information: (A) derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; and (B) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy. Without limiting the
foregoing, Trade Secret means any item of confidential information that
constitutes a “trade secret(s)” under applicable common law or statutory law.


(c)    Restrictive Covenants.


(i)Restriction on Disclosure and Use of Confidential Information and Trade
Secrets. Employee hereby agrees that Employee shall not, directly or indirectly,
at any time reveal, divulge, or disclose to any Person not expressly authorized
by the Company any Confidential Information, and Employee shall not, directly or
indirectly, at any time use or make use of any Confidential Information in
connection with any business activity other than that of the Company. At all
times after the Separation Date, Employee shall not, directly or indirectly,
transmit or disclose any Trade Secret to any Person other than the Company, and
shall not make use of any such Trade Secret, directly or indirectly, for himself
or for any Person other than the Company. The Parties acknowledge and agree that
this Agreement is not intended to, and does not, alter either the Company’s
rights or Employee’s obligations under any state or federal statutory or common
law regarding trade secrets and unfair trade practices. Anything herein to the
contrary notwithstanding, Employee shall not be restricted from disclosing or
using Confidential Information that is required to be disclosed by law, court
order or other legal process; provided, however, that, except as protected by
Part IV below, in the event disclosure is required by law, Employee shall
provide the Company with at least five (5) days written notice of such
requirement prior to any such disclosure.


(ii)Nonsolicitation of Protected Employees. Employee agrees that during the
twelve (12) month period following the Separation Date, Employee shall not,
directly or indirectly, on Employee's own behalf or on behalf of any other
Person, solicit or induce or attempt


4



--------------------------------------------------------------------------------




to solicit or induce any Protected Employee to terminate his or her employment
relationship with the Company or any Franchisee or to enter into employment with
any other Person.


(iii)Noncompetition with the Company. Employee hereby agrees that, during the
twelve (12) month period following the Separation Date, Employee will not,
without prior written consent of the Company, directly or indirectly, engage in,
sell or otherwise provide Competitive Services within the Restricted Territory
in a capacity that is the same as or substantially similar to the capacity in
which he or she was engaged by Company, whether on his or her behalf or as a
Principal or Representative of any other Person; provided, however, that the
provisions of this Agreement shall not be deemed to prohibit the ownership by
Employee of not more than five percent (5%) of any class of securities of any
corporation having a class of securities registered pursuant to the Securities
Exchange Act of 1934, as amended.


(d)    Enforcement of Restrictive Covenants.


(i)Rights and Remedies Upon Breach. In the event Employee breaches, or threatens
to commit a breach of, any of the provisions of the Restrictive Covenants, the
Company shall have the right and remedy to enjoin Employee, preliminarily and
permanently, from violating or threatening to violate the Restrictive Covenants
and to have the Restrictive Covenants specifically enforced by any court or
tribunal of competent jurisdiction, it being agreed that any breach or
threatened breach of the Restrictive Covenants would cause irreparable injury to
the Company and that money damages would not provide an adequate remedy to the
Company. Such right and remedy shall be independent of any others and severally
enforceable, and shall be in addition to, and not in lieu of, any other rights
and remedies available to the Company at law or in equity. Without limiting the
foregoing sentence, in the event Employee breaches any of the provisions of the
Restrictive Covenants, (i) Employee shall cease to have any rights to payments
and benefits under the Plan, (ii) all payments and benefits thereunder to
Employee shall cease, and (iii) Employee shall repay to the Company any payments
or benefits under the Plan that had already been provided to Employee prior to
such breach, including both cash payments and the value of benefits continuation
(calculated pursuant to Section 2.01 of the Plan).


(ii)Severability of Covenants. Employee acknowledges and agrees that the
Restrictive Covenants are reasonable and valid in time and scope and in all
other respects. The covenants set forth in Part II of this Agreement shall be
considered and construed as separate and independent covenants. Should any part
or provision of any covenant be held invalid, void or unenforceable, such
invalidity, voidness or unenforceability shall not render invalid, void or
unenforceable any other part or provision of this Agreement.


(iii)Reformation. If any portion of any of the Restrictive Covenants is found to
be invalid or unenforceable because its duration, the territory, the definition
of activities or the definition of information covered is considered to be
invalid or unreasonable in scope, the invalid or unreasonable term shall be
redefined, or a new enforceable term provided, such that the intent of the
parties in agreeing to the provisions of Part II of this Agreement will not be
impaired and the provision in question shall be enforceable to the fullest
extent of the applicable laws.




5



--------------------------------------------------------------------------------




(e)     Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of South Carolina, without
regard to principles of conflicts of laws. Employee hereby irrevocably consents
to the exclusive jurisdiction of the state and federal courts of the State of
South Carolina, which shall have jurisdiction to hear and determine any claim,
cause of action or controversy arising from or relating to this Agreement.


Part III        Non-Disparagement.


Employee hereby agrees that he or she shall not disparage, criticize or
otherwise publish or communicate any statements or opinions that are derogatory
to or could otherwise harm the business or reputation of the Company or any
Franchisee, subject to Part IV below.


Part IV        Exclusions.


Neither the Release of Claims and Covenant Not to Sue in Part I, the
Restrictions in Part II, the Non-Disparagement obligation in Part III, nor
anything else in this Agreement limits Employee’s rights to (a) initiate
communications directly with, cooperate with, provide relevant information or
testimony to, respond to any inquiry from, or otherwise assist in an
investigation by the Securities and Exchange Commission, the Equal Employment
Opportunity Commission (“EEOC”), or any other governmental or regulatory body or
official(s) regarding a possible violation of any applicable law, rule or
regulation, or (b) file a charge with the EEOC or state fair employment
practices agency. Further, nothing in this Agreement requires Employee to notify
the Company of any activity protected by this paragraph.
Employee acknowledges and agrees, however, that, to the fullest extent permitted
by law, Employee is waiving and releasing any claim or right to recover from the
Company any monetary damages or any other form of personal relief based on any
claim, charge, complaint or action against the Company covered by the Release of
Claims set forth above. Nothing in this Agreement is intended to or shall
prevent, impede or interfere with Employee’s non-waivable right to receive and
fully retain a monetary award from a government-administered whistleblower award
program for providing information directly to a government agency.


Defend Trade Secrets Act: Federal law provides certain protections to
individuals who disclose a trade secret to their attorney, a court, or a
government official in certain, confidential circumstances. Specifically,
federal law provides that an individual shall not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret where the disclosure is made (a) in confidence to a federal, state, or
local government official, either directly or indirectly, or to any attorney; or
(b) solely for the purpose of reporting or investigating a suspected violation
of law; or (c) where the disclosure is made in a complaint or other document
filed in lawsuit or other proceeding, if such filing is made under seal. Federal
law also provides that an individual who files a lawsuit for retaliation by an
employer for reporting a suspected violation of law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual (a) files any document containing a
trade secret under seal; and (b) does not disclose the trade secret, except
pursuant to a court order. Nothing in this Agreement is intended to limit any
rights under such federal law.


6



--------------------------------------------------------------------------------






Part V        Return of Property.


Employee agrees to return immediately and warrants that he or she has returned
before executing or receiving payment pursuant to this Agreement, all documents,
materials and other things in his or her possession or control relating to the
Company, or that have been in his or her possession or control at the time of or
since the termination of his or her employment with the Company, without
retaining any copies, summaries, abstracts, excerpts, portions, replicas or
other representations thereof. Employee likewise represents and warrants that
the Company has returned all of Employee’s personal property and that any such
property is no longer in possession of the Company.


This Agreement has been executed voluntarily by the parties. The parties
acknowledge that they have read this Agreement carefully, that they have had a
full and reasonable opportunity to consider this Agreement, and that they have
not been pressured or in any way coerced, threatened or intimidated into its
execution.




7



--------------------------------------------------------------------------------





SIGNATURE BY EMPLOYEE


I acknowledge that I have been advised to consult with an attorney prior to
signing this Agreement. I further acknowledge that the consideration for signing
this Agreement is a benefit to which I otherwise would not have been entitled
had I not signed this Agreement.


I have read this entire document and I understand and agree to each of its
terms. SPECIFICALLY, I AGREE THAT BY SIGNING THIS DOCUMENT, I AM WAIVING MY
RIGHTS TO SUE THE COMPANY AS SET FORTH ABOVE IN PART I. I also understand that
this is the entire Agreement between the Company and me regarding severance pay
and the termination of my employment and that no other agreements or promises
about those matters, written or oral will be enforceable.




_________________________________        ____________________________
(Signature of Employee)                 (Date Signed)






_________________________________        ____________________________
(Print Employee Name)                 (Witness)








ACCEPTANCE BY THE COMPANY




The Company hereby enters into and accepts this Agreement as set forth above.






DENNY'S CORPORATION
By:                     
Name:                    
Title:                    










8

